FILED
                            NOT FOR PUBLICATION                             NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10025

               Plaintiff - Appellee,             D.C. No. 1:02-cr-05050-AWI

  v.
                                                 MEMORANDUM *
EDUARDO PANO CANO, a.k.a. Eduardo
Cano Pano,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Eduardo Pano Cano appeals from the 188-month sentence imposed

following his guilty-plea conviction for conspiracy to manufacture and distribute

methamphetamine, and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 846, and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Cano contends that the district court erred in denying him a minor role

adjustment under U.S.S.G. § 3B1.2. The district court considered Cano’s

argument that he was substantially less culpable than his co-defendants, and

rejected it. In light of Cano’s efforts to further the conspiracy, the district court did

not commit error by concluding that he did not meet his burden to prove that he

was entitled to a minor role adjustment. See United States v. Rosas, 615 F.3d

1058, 1067-68 (9th Cir. 2010).

      AFFIRMED.




                                            2                                     11-10025